—Appeal from a judgment of the Supreme Court (Canfield, J.), entered April 14, 1998 in Albany County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of respondents which calculated the length of petitioner’s sentence.
Petitioner was convicted of the crime of manslaughter in the first degree and in December 1977 he was sentenced to a prison term of SVs to 25 years. Following his release on parole supervision, petitioner pleaded guilty to the crime of attempted grand larceny in the third degree and was sentenced to a prison term of IV2 to 3 years in January 1996. Notwithstanding the sentencing court’s failure to address the issue in the order of commitment, the sentence imposed upon petitioner in 1996 is required to be served consecutively with his preexisting unexpired 1977 sentence (see, Penal Law § 70.25 [2-a]; Matter of White v Van Zandt, 236 AD2d 763; Matter of Santiago v Van Zandt, 236 AD2d 728, appeal dismissed 89 NY2d 1085). We accordingly reject petitioner’s contention that respondents improperly calculated his maximum sentence expiration date.
Cardona, P. J., Mikoll, Crew III, Peters and Spain, JJ., concur. Ordered that the judgment is affirmed, without costs.